Citation Nr: 0110300	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  96-45 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for allergies.  

Entitlement to a rating greater than the currently assigned 
10 percent rating for right knee patellofemoral pain 
syndrome.  

Entitlement to a rating greater than the currently assigned 
10 percent rating for left knee patellofemoral pain syndrome.  

Entitlement to a compensable evaluation for left knee 
patellofemoral pain syndrome prior to November 9, 1999.  

Entitlement to a compensable evaluation for right knee 
patellofemoral pain syndrome prior to November 9, 1999.  

Entitlement to a compensable evaluation for musculoskeletal 
contraction headaches.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1990 to December 
1994.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  A rating decision in July 1995 denied service 
connection for headaches and allergies and granted service 
connection for patellofemoral pain syndrome of each knee, 
assigning noncompensable ratings for each knee, effective 
December 13, 1994.  A rating decision in January 1997 granted 
service connection for musculoskeletal contraction headaches 
and assigned a noncompensable evaluation for the disability.  
In February 2000, another rating decision increased the 
rating for each knee disability to 10 percent disabling, 
effective from November 9, 1999.  

In October 2000, a hearing was held at the Board before C. W. 
Symanski, who is the Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

The Board notes that, in February and March 2001, the veteran 
submitted some additional material to the Board, including an 
apparent hearing request, regarding her claim for service 
connection for post-traumatic stress disorder.  That issue is 
not currently before the Board and the evidence is not 
pertinent to any of the issues that are in appellate status.  
That evidence, therefore, and the veteran's comments are 
referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
chronic allergic disability.  Her seasonal allergies are, 
rather, acute diseases that heal without residuals.  

2.  The medical evidence shows that the veteran's right knee 
patellofemoral pain syndrome has been productive of 
significant functional limitation, but not requiring the use 
of a brace or other assistive device, since her separation 
from service.  The medical evidence does not reflect findings 
of compensable limitation of motion or instability of the 
right knee.  

3.  The medical evidence shows that the veteran's left knee 
patellofemoral pain syndrome has been productive of 
significant functional limitation, but not requiring the use 
of a brace or other assistive device, since her separation 
from service.  The medical evidence does not reflect findings 
of compensable limitation of motion or instability of the 
left knee.  

4.  The medical evidence shows that the veteran has headaches 
as often as every other day.  However, the headaches are not 
prostrating in nature and are relieved by medication.  
Neither is there any evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm.  


CONCLUSIONS OF LAW

1.  Allergies were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.380 (2000).  

2.  Patellofemoral pain syndrome of the right knee is 
10 percent disabling and no more, effective from December 13, 
1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, Code 5299-5257 (2000).  

3.  Patellofemoral pain syndrome of the left knee is 
10 percent disabling and no more, effective from December 13, 
1994.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, Code 5299-5257.  

4.  Musculoskeletal contraction headaches are noncompensably 
disabling.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.10, Code 8100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

On the report of the veteran's pre-enlistment physical 
examination, her only reported allergy was to an antibiotic; 
no pertinent abnormal clinical findings were noted.  An April 
1992 clinic note reflects seasonal allergic rhinitis.  At the 
time of another examination, in June 1993, the veteran 
indicated a history of hay fever; again, no pertinent 
abnormal clinical findings were reported.  Allergy clinic 
records in June 1993 note that she had some intermittent 
nasal congestion and sneezing, perennial without seasonal 
variation; allergy testing disclosed sensitivity to ragweed, 
scale, mites, and cats, but no treatment was required.  
Examination at that time showed no pertinent abnormal 
clinical findings; pulmonary function testing was reportedly 
within normal limits.  A notation at that time states that 
there was no evidence of asthma on physical examination or on 
pulmonary function testing.  In February 1994, the veteran 
was seen for knee complaints, but she also complained of 
chronic rhinorrhea; bacterial maxillary sinusitis was 
diagnosed.  An examiner noted in May 1994 that the veteran 
had been going to physical therapy without improvement in her 
knee complaints; the physical examination was reportedly 
normal.  An October 1994 clinic record notes her report of 
migraine headaches that occurred every day or two and that 
lasted from a few minutes to all day; medication was 
prescribed.  In November 1994, she reported much relief from 
her headaches from the medication.  She was again evaluated 
for complaints of intermittent nasal congestion in November 
and December 1994; the listed diagnoses included persistent 
sinusitis and allergic rhinitis.  The history portion of the 
veteran's separation examination in November 1994 notes that 
she had had painful knees since 1991, treated by physical 
therapy and change in work habits; she reportedly used Motrin 
to decrease the pain.  She also checked the box indicating 
that she had frequent or severe headaches, but did not 
comment further on her headaches.  

The veteran was evaluated in a VA clinic in January 1995.  
She complained of itchy nose and eyes, rhinorrhea, and 
recurrent sinus infections.  Her symptoms were described as 
"perennial."  The examiner noted the previous positive skin 
tests and diagnosed allergic rhinitis.  Environmental 
controls, as well as various medications, were recommended.  

A VA compensation examination was conducted in May 1995.  The 
veteran reported that her headaches occurred on alternate 
days and lasted for 5 to 10 minutes; they were "strong ... not 
throbbing."  The headaches would last only a few minutes at 
a time while at work.  The neurological examination was 
negative.  That examiner diagnosed headaches of unknown 
etiology, but indicated that they were not migraines.  A 
general medical examiner noted that the veteran had had 
symptoms of allergic rhinitis since her teens that had 
worsened while she was stationed in California during 
service.  She indicated that she used an antihistamine and a 
nasal spray on a regular basis.  She also stated that she had 
bilateral knee pain, right more than left, that was 
precipitated by exercise and walking up and down stairs.  On 
examination, the nasal mucosa was congested and the 
turbinates were hypertrophied.  Examination of the veteran's 
knees was reportedly normal, except for slight crepitation in 
both knees with movement.  CT scan of the veteran's sinuses 
showed minimal right and a small amount of left 
mucoperiosteal thickening without osteomeatal complex 
obstruction.  

An October 1995 service department record notes the veteran's 
statement that she was unable to carry heavy weights, like 
luggage, for any distance due to knee pain, and that she had 
trouble climbing ladders and stairs.  She also indicated that 
she had "trick knees" and numbness in her knees.  A 
November 1995 service department document indicates that she 
was medically disqualified for military duty due, in part, to 
chronic knee pain and recurrent migraine headaches.  

Clinic records dated in late 1995 and early 1996 show that 
the veteran's headaches had improved with a change in her 
medication for another disorder.  

A private medical report dated in November 1996 states that 
the veteran's knees hurt going up and down steps, right worse 
than left.  She indicated that the pain, which was described 
as dull aching in nature, did occasionally awaken her at 
night.  The examiner noted that she walked with a somewhat 
antalgic gait.  There was normal knee motion, but there was 
palpable and sometimes audible crepitus with range of motion 
testing of both knees.  No varus or valgus or anterior 
instability was found.  McMurray's test was negative.  There 
was no effusion in either knee joint.  No abnormalities were 
seen on x-ray, except for some spurring off the superior 
patellar pole, more on the right than the left.  Bilateral 
chondromalacia patella, worse on the right, was diagnosed.  
The examiner commented that the veteran had had to change 
jobs on several occasions to obtain a more sedentary job 
because of her chronic knee pain.  It was noted that she 
could not tolerate walking more than a couple hours a day 
before her knees became too uncomfortable.  

Also in November 1996, another VA compensation examination 
was conducted.  The neurologist noted that the veteran's 
headaches occurred about every other day, that they would 
occur when she first woke up in the morning, and that they 
would last up to several hours.  There was no known aggravant 
or reliever, although the medication she was then taking had 
provided some relief.  No pertinent abnormal clinical 
findings were reported.  Examination in December 1996 by an 
ear, nose, and throat specialist did not provide any 
additional information regarding the severity or frequency of 
the veteran's headaches.  

A personal hearing was conducted before a hearing officer at 
the RO in January 1997.  The veteran testified that she had 
knee pain, worse on the right, on walking and standing, and 
especially walking on uneven ground, climbing stairs, 
squatting, or stooping.  She stated that her knees had been 
so painful that she had taken a couple days off from school 
to rest her knees.  She indicated that she had not lost any 
time from work, but that she had to hold the stair railing 
tightly. The veteran also testified that she had noticed some 
numbness around her knees after she'd been on her feet for an 
extended amount of time.  She stated that her knee pain had 
gotten worse since her separation from service, because she 
was on her feet so much.  Concerning her headaches, the 
veteran testified that she would usually wake up with a 
headache, although the headaches would sometimes recur during 
the day and would sometimes occur initially during the day, 
even though she hadn't awakened with one that morning.  

A private physician wrote in March 1997 concerning the 
veteran's knees.  He stated that the veteran had difficulties 
ascending and descending stairs, problems with squatting, and 
chronic knee pain related to long ambulatory periods.  She 
described a burning sensation in her knees and intermittent 
episodes of instability.  On examination, the veteran was 
able to stand from a sitting position easily and walked with 
a normal gait, without limp.  She reported some anterior knee 
pain on heel and toe walking.  She could not assume a half-
squat position due to knee pain.  Examination of the 
veteran's knees showed them to be identical.  There was no 
effusion in either knee.  Range of motion was full, but the 
veteran complained of some retropatellar pain on 
hyperextension.  The examiner noted terminal extension 
crepitation bilaterally, more pronounced on the right.  Both 
patellae tracked well through active range of motion.  The 
veteran appeared a bit apprehensive with lateral patellar 
displacement and had some discomfort with patellar 
compression.  Both knees were stable on ligamentous stress 
examination.  There was no significant joint line tenderness.  
The examiner indicated that previous x-rays had shown some 
superior lipping osteophytes of both patellae, more 
pronounced on the right.  The listed diagnoses were mild 
lateral maltracking patellae and chronically symptomatic 
chondromalacia.  The physician indicated that he had 
recommended an exercise program and a regular regimen of 
ibuprofen.  

An April 1997 VA clinic note states that the veteran's knees 
had created a major change in her lifestyle.  The examiner 
indicated that drives of "distances of 30-45 min are 
creating a problem."  Reportedly, her current duties on her 
job were causing "a lot of pain."  It was noted that she 
could no longer enjoy activities such as dancing due to her 
knee pain.  The examiner also stated that the veteran's 
headaches were occurring every other day, but did not comment 
on their severity.  

The veteran's employer wrote in April 1997 that the veteran 
worked as a receptionist, which did not require her to stand 
all day, lift heavy objects, or wear high-heeled shoes, 
although 3-5 times a day she had to climb stairs, and that 
due to knee pain she had to hold onto the railing tightly.  
The employer commented that those factors did cause her to be 
less productive and that she was late or missed "a good 
number of work days" because of doctor's appointments.  

In June 1997, a VA orthopedic compensation examination was 
conducted.  The veteran reported that she had lost 
approximately 2 months from school and work during the 
previous year due largely to knee pain.  She denied having 
any swelling.  On examination, her gait was normal, as was 
passive range of motion testing.  No crepitation of either 
knee was noted.  The veteran could squat to the floor and 
rise without difficulty and could also walk on her heels and 
toes without difficulty.  The examiner commented that, 
sitting on the edge of the table, she could extend her knees 
without difficulty.  He also commented that the veteran's 
symptomatology seemed out of proportion to the physical 
findings.  X-rays of the knees reportedly did not show 
evidence of degenerative joint disease.  

The veteran underwent another VA orthopedic examination in 
November 1999.  The veteran reported that using a knee brace 
(which she obtained from her employer) really did not help.  
She indicated that her right knee popped a lot and that she 
had a one-flight stair climbing limit.  She stated that, if 
she walked more than a mile, her knees would bother her the 
next day.  The veteran reported that it hurt to walk up hills 
and to squat.  Her knee pain precluded her from doing 
aerobics and interfered with her ability to do other 
activities, like dancing.  She also indicated that it hurt to 
sit in a car for an extended period of time.  The examiner 
noted that the veteran used no assistive devices and that her 
gait was normal.  She had no difficulty standing or walking.  
There was no heat, redness, or swelling in either knee, 
although both knees were tender laterally.  There was slight 
popping in both knees during active range of motion testing, 
but no palpable grating.  Drawer and McMurray's tests were 
negative bilaterally.  Right knee extension was possible to 
0 degrees without pain; right knee flexion was accomplished 
to 135 degrees with pain.  Extension of the left knee was 
possible to 0, with left knee flexion to 132 degrees, both 
without pain.  X-rays reportedly showed only mild 
degenerative changes on both patellofemoral joints.  In his 
comments, the examiner noted the various limitations referred 
to above as resulting from her bilateral knee disabilities.  

In March 2000, a private chiropractor, who was evaluating the 
veteran for spinal complaints, noted that she mentioned that 
she had constant headaches, numbness, and pain in her legs.  

A VA examiner noted during clinic visits in March and April 
2000 that the veteran's bilateral patellofemoral pain 
syndrome was stable.  No complaints or clinical findings were 
recorded.  A May 2000 notes states that she had medial 
compartment narrowing of her knees that was mild, as seen on 
March 2000 x-rays, and that was compatible with early 
arthritis.  

The veteran testified at a personal hearing in Washington, 
DC, before the undersigned Member of the Board in October 
2000.  The veteran's representative argued that separate 
compensable ratings should be assigned for each knee on the 
basis of limitation of motion and degenerative arthritic 
changes.  The representative also argued that, because the 
most recent supplemental statement of the case "admitted" 
that the available VA medical records were "inadequate for 
evaluative purposes" concerning the veteran's headaches, a 
remand was required regarding that issue.  The veteran 
testified that she had a "handicap" placard to enable her 
to park close-in at work, so she wouldn't have to walk as 
far.  She indicated that her duties involved answering the 
telephone, filing, and other paperwork.  The veteran stated 
that she also had to stoop to get heavy log books, but that, 
since she had difficulty doing that, others in the office did 
it for her.  She testified that her job advancement was 
limited by her knee disabilities and the fact that she had 
missed so much work due to medical appointments for her 
various disabilities.  Regarding her knees, the veteran 
reported that her right knee was worse than her left knee and 
that it popped a lot.  She also indicated that her knees 
would sometimes go numb, particularly when she would drive 
for any length of time.  She stated that there were 
occasional days when she would have no knee pain.  The 
veteran recalled one incident when one of her knees gave out, 
but not in the previous two years.  She denied any locking in 
either knee.  She testified that doctors had noted swelling 
in her knees, although it was difficult for her to see any 
such swelling.  An unrelated service-connected disability, 
endometriosis, was the major reason for her lost time at 
work, the veteran stated.  She indicated that her knees never 
got so bad that she was unable to work for a day or more.  
Concerning her headaches, she reported that, when she had one 
of her headaches, which was about every other day, she wished 
she could go lie down, but that it was usually inappropriate 
because of where she was.  The veteran stated that, with her 
pain medication, however, she could work right through the 
headaches; she denied losing any time from work due to the 
headaches.  She commented, essentially, that her allergies 
would come on with the change in seasons, rather than being 
constant.  

At her hearing, the veteran presented an August 2000 letter 
from her employer.  The employer noted the effects that the 
veteran's various disabilities had on her job, including her 
endometriosis and mood swings, as well as her financial 
burdens.  She mentioned the special arrangements that had 
been made to accommodate the veteran, including 1) allowing 
her to park across the street because of her knees (handicap 
permit), 2) not requiring her to lift heavy objects due to 
her knees, 3) allowing her time for her many medical 
appointments and visits with her representative, 4) allowing 
her days off because of her endometrial pains, and 
5) allowing her time for many phone calls regarding her 
disabilities.  The manager commented that "it has truly been 
a sacrifice to work around all of this."  

Analysis 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that, during the course of this appeal, 
which, as to some of the issues on appeal, has been pending 
since 1995, considerable private and VA medical records have 
been obtained, as well as letters from the veteran's employer 
regarding the effects of her service-connected disabilities 
on her job.  The file does not indicate that there are any 
relevant, available medical records that have not been 
obtained and the veteran has not pointed to any such records.  
In addition, she has provided testimony at two personal 
hearings and the RO has furnished her several (supplemental) 
statements of the case concerning the issues on appeal.  
Despite the veteran's representative's argument at the 
October 2000 personal hearing, the Board finds that the 
evidentiary record as it stands provides an adequate picture 
upon which to base ratings for the veteran's service-
connected knee and headache disabilities and to determine 
entitlement to service connection for allergies.  Further, 
the Board finds that the provisions of the VCAA as they 
pertain to assisting the veteran and notifying her of the 
evidence that would aid her claim have been substantially 
complied with.  Therefore, a remand to ensure such compliance 
is not necessary.  

Service connection for allergies 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2000).  Satisfactory lay or other evidence that 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation during active 
service.  38 C.F.R. § 3.304 (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progression nor as due to the inherent nature of the disease.  
Seasonal or other acute allergic manifestations subsiding on 
the absence or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  38 C.F.R. § 3.380 
(2000).  

Although there is some evidence that the veteran's allergies 
began before she entered service, they were not noted at the 
time of her entrance examination (other than to an 
antibiotic).  She is, therefore, presumed to have been in 
sound condition at that time as to her allergies.  
38 U.S.C.A. § 1111 (West 1991).  

The service medical records clearly show periodic treatment 
for allergic rhinitis and nasal congestion.  They also show 
that the veteran was evaluated for allergies during service 
and was found to be allergic to several specific allergens.  
Post-service medical records do not reflect ongoing treatment 
for allergies, although they do show periodic treatment for 
upper respiratory infections.  

Although the record does show that the veteran is sensitive 
to several allergens, the evidence does not indicate that she 
has an ongoing allergic condition that requires continuous 
treatment.  Moreover, the more recent evidence, in particular 
the veteran's own hearing testimony, does show that when the 
specific allergens to which she is sensitive are removed, 
e.g., seasonal allergens (i.e., "hay fever"), her symptoms 
appear to abate.  

Therefore, the Board finds, based on the entire evidentiary 
record, that the veteran's seasonal or other acute allergic 
manifestations, which subside on the absence or removal of 
the allergen, are simply acute diseases that heal without 
residuals.  Accordingly, the Board concludes that the veteran 
does not have a chronic allergic disability, as contemplated 
by 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of 
such a disability, service connection is not established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Higher ratings

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the 
ratings assigned following the initial grants of service 
connection for residuals of the veteran's knee and headache 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  

? The veteran's knees

A number of diagnostic codes are potentially applicable in 
this case.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

For limitation of extension to 15 degrees, a 20 percent 
rating is appropriate.  Limitation to 10 degrees warrants a 
10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

Although the veteran has stated that her right knee is more 
symptomatic than her left knee, the recorded clinical 
findings and the noted manifestations, even as reported by 
the veteran, are essentially similar for each of her knees.  
Therefore, the Board will discuss her knee disabilities 
together.  

There is no medical evidence that the veteran's service-
connected knee disabilities have, at any time since her 
separation from service, been manifested by limitation of 
flexion or limitation of motion of extension of the joint 
that meets the criteria for a compensable evaluation under 
Codes 5260, 5261.  Neither has any examiner noted the 
presence of any instability (despite the veteran's hearing 
testimony that one of her knees has given out) or other 
impairment of either knee joint as to warrant a compensable 
rating under the provisions of Code 5257.  

Nevertheless, x-rays in November 1996, March 1997, and 
November 1999 reportedly did show evidence of degenerative 
changes.  Moreover, the November 1999 VA examiner reported 
the presence of noncompensable limitation of motion of both 
knees.  The regulations provide that under such circumstances 
a 10 percent rating may be assigned under the provisions of 
Code 5003.  In this case, the RO did assign such a rating for 
each knee, effective the date of the November 1999 
examination.  The criteria for a higher, 20 percent rating 
under Code 5003-occasional incapacitating exacerbations-are 
not shown by the record.  

However, the record also reflects the veteran's report of 
significant functional impairment due to her knees since her 
separation from service.  The record is replete with her 
complaints of chronic knee pain, inability to tolerate 
walking for more than a couple hours each day or over 
prolonged distances, and difficulty climbing ladders and 
stairs.  In addition, the veteran's knee difficulties have 
been verified by her employer, who has made some concessions 
concerning her knee disabilities to permit her to continue 
working.  

The Board is also cognizant of the holding of the United 
States Court of Appeals for Veterans Claims (Court) in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), that the provisions of the 
Rating Schedule do not subsume 38 C.F.R. § 4.40, and that 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  In addition, the Court 
stressed that, because disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, it is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage and the functional loss with respect to all 
these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

Therefore, considering the provisions of 38 C.F.R. § 4.10 
relating to functional impairment and 38 C.F.R. § 4.59 
concerning limitation of motion due to pain, as well as the 
Court's holding in DeLuca, the Board concludes that 
10 percent evaluations (the lowest compensable rating for the 
knee joint) should be assigned for each of the veteran's knee 
disabilities for the entire period since her separation from 
service (since December 13, 1994).  However, although the 
record does reflect some functional impairment of her knees, 
in the absence of any significant abnormal clinical findings, 
including abnormal gait, the need for assistive devices, or 
other evidence of greater functional impairment, higher 
ratings for the knee disabilities are not warranted.  The 
provisions of 38 U.S.C.A. § 5107(b) relating to the benefit 
of the doubt have been considered as to these issues.  

In summary, a 10 percent rating is assigned for each knee 
disability, effective from December 13, 1994, but a rating 
greater than 10 percent disabling for each knee is not 
warranted.  

? Headaches 

The veteran's headaches have been variously diagnosed.  
However, the Rating Schedule provides a diagnostic code only 
for evaluating migraine headaches.  Therefore, the Board will 
evaluate her headaches, however diagnosed, using the criteria 
set forth for rating migraine headaches.  

Migraine headaches, with very frequent, completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability, are to be rated as 50 percent 
disabling.  With characteristic prostrating attacks occurring 
on an average once a month over last several months, a 
30 percent evaluation is warranted.  For characteristic 
prostrating attacks averaging one in 2 months over the last 
several months, a 10 percent rating is for assignment.  A 
noncompensable evaluation is to be assigned for less frequent 
attacks.  Code 8100.  

The veteran's representative noted at her personal hearing in 
October 2000 that the RO conceded in the February 2000 
supplemental statement of the case that the VA medical 
records "show treatment without adequate findings for 
evaluative purposes."  He argued, therefore, that further 
development of the record on this issue was required.  The 
Board disagrees.  The RO's statement notwithstanding, the 
lack of reference to the veteran's headaches in the medical 
records does not, ipso facto, trigger VA's duty to assist the 
veteran.  Indeed, the fact that examiners did not mention 
that the veteran expressed headache complaints is itself 
evidence regarding the overall effect that her headaches were 
having on her life.  As set forth above, ratings for 
headaches are based on the frequency and severity of the 
manifestations.  

The Board finds that the evidentiary record, as it stands, 
especially considering the veteran's own testimony at the 
October 2000 personal hearing, provides a clear picture of 
the level of impairment due to her headaches and provides 
sufficient information on which to rate the disability.  

The record shows that the veteran's headaches have occurred 
approximately every other day since her separation from 
service.  While they initially would begin when she awoke in 
the morning and would last up to several hours, more recent 
evidence indicates that the headaches now last for briefer 
periods of time, sometimes recur during the day, and 
sometimes occur initially during the day without having 
started in the morning.  

Nevertheless, the record does not show that, at any time 
since her separation from service, the veteran's headaches 
have been so severe as to require her to stop whatever she 
was doing in order to lie down and rest.  The veteran's 
employer has written to note the concessions that have been 
made to her on account of her various disabilities.  However, 
the employer did not report that the veteran's headaches had 
ever been so severe that she could not work.  In fact, the 
veteran herself testified at the October 2000 hearing that, 
although she sometimes wished that she could lie down when 
she got a headache, it was inappropriate to do so under the 
circumstances and that she, nevertheless, received relief 
from her medication and was able to continue working.  

The Board finds that the evidence shows that the veteran's 
headaches occur as often as every other day, but that they 
are not so severe as to produce such interference with her 
work or lifestyle as to be characterized as "prostrating 
attacks."  In the absence of such evidence, a noncompensable 
evaluation is to be assigned under the provisions of Code 
8100.  The provisions of 38 U.S.C.A. § 5107(b) relating to 
the benefit of the doubt have been considered as to this 
issue.  

The regulations also provide that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, the Board believes, as was 
found by the RO in February 2000, that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that she has ever been hospitalized for treatment of 
her headaches.  Neither does the record reflect marked 
interference with employment, as shown by her employer's 
statements and her own hearing testimony.  She has submitted 
no evidence of excessive time off from work due to the 
disability or of concessions made by her employer because of 
her headaches.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  

Therefore, the Board concludes that a compensable rating for 
headaches is not warranted.  


ORDER

Service connection for allergies is denied.  

A 10 percent rating is allowed for patellofemoral pain 
syndrome of the right knee, effective from December 13, 1994, 
subject to the regulations governing the award of monetary 
benefits.  

A rating greater than 10 percent disabling for patellofemoral 
pain syndrome of the right knee is denied.  

A 10 percent rating is allowed for patellofemoral pain 
syndrome of the left knee, effective from December 13, 1994, 
subject to the regulations governing the award of monetary 
benefits.  

A rating greater than 10 percent disabling for patellofemoral 
pain syndrome of the left knee is denied.  

A compensable rating for musculoskeletal contraction 
headaches is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

